DETAILED ACTION
Claims 1-15 are pending, and claims 1-8 are currently under review.
Claims 9-15 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/08/2022 has been entered.  Claims 1-15 remain(s) pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 101 and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/09/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) and Chernyshov et al. (US 2006/0198963), and alternatively further in view of Renn et al. (US 2004/0197493).
Regarding claim 1, Sachs et al. discloses a method of additive manufacturing [abstract, col.2-3]; wherein said method includes the steps of providing a metal powder build material [col.5 ln.35-61, col.7 ln.29-36], subsequently applying a metal salt binder material at desired locations [col.5 ln.62-67], and then thermally disassociating/reducing said metal salt at a temperature below the sintering temperature of the metal powder to deposit a metal formed from said metal salt and bind/join the metal powder together [col.6 ln.19-21, col.14 ln.45-48].  These steps are then repeated layer by layer to from a desired component [col.5 ln.54-59].  Sachs et al. further teaches that said thermal disassociation can be performed using laser [col.32 ln.52-59].  The examiner considers this disclosure to meet the claimed steps of applying a metallic build material, applying a patterning fluid, and exposing light irradiation prior to application of an additional build material.
Alternatively, Sachs et al. does not expressly teach that light irradiation causes thermal reduction of the metal salt.  Renn et al. discloses a method of depositing and heat treating materials [abstract]; wherein it is known to perform thermal decomposition of metal salts by either thermal or laser treatment [0109].  In other words, Renn et al. discloses that thermal and laser treatment are art-recognized equivalents which are both useful for the same purpose of performing thermal decomposition of metal salts to elemental metal.  See MPEP 2144.06.  Therefore, it would have been obvious to modify the method of Sachs et al. by substituting laser decomposition for thermal decomposition to arrive at the instant claim because it would have been obvious to one of ordinary skill to substitute art-recognized equivalents that are useful for the same purpose.
As stated above, Sachs et al. discloses a laser; however, Sachs et al. does not expressly teach that said thermal decomposition is performed with a specific type of light irradiation as claimed.  Chernyshov et al. discloses a method of curing metal salt coatings [abstract]; wherein it is known to utilize xenon flash lamps to provide a preferred wavelength of radiation [0077].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Sachs et al. by utilizing a xenon flash lamp as the light irradiation to provide preferred wavelengths of radiation.  The examiner reasonably considers the xenon flash lamp of Chernyshov et al. to meet the claimed limitation of a xenon strobe lamp.  
Regarding claim 2, the aforementioned prior art discloses the method of claim 1 (see previous).  The examiner submits that the phenomena of chemical reactions occurring at respective reaction temperatures met by the light irradiation energy would have naturally flowed from the disclosed thermal disassociation of Sachs et al.  See MPEP 2145(II).  In other words, the metal salt disassociation disclosed by Sachs et al. would have been recognized by one of ordinary skill to also comprise chemical reactions, said reactions occurring at respective temperatures and propagated by an adjusted xenon lamp energy provided by the disclosure of Sachs et al. modified by Chernyshov et al.  
Alternatively, Renn et al. further teaches that the heat treatment can be adjusted by controlling laser parameters [0087, 0109-0110].  
Regarding claim 3, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further discloses a specific salt embodiment of silver carbonate, wherein said silver carbonate decomposes to silver oxide and is further reduced [col.14 ln.27-37, col.17 ln.55-58].
Regarding claim 4, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further teaches disassociating the metal salt and potentially sintering/melting the reduced metal, which the examiner recognizes would naturally result in at least some amount of diffusion of the reduced metal material into the metal powder by means of the laser irradiation [col.14 In.38-48, col.15 In.1-11].  See MPEP 2145(II).
Regarding claim 6, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further teaches a reducing and/or inert environment [col.14 ln.34-37].
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further teaches a number of metal salt compositions such as silver nitrate [col.17 ln.37].
Regarding claim 8, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated above, the examiner considers the xenon flash lamp of Chernyshov et al. to meet the claimed limitation of a xenon strobe lamp.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) in view of others as applied to claim 1 above, and further in view of Liu et al. (US 2009/0007724).
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the metal salt can be a hydrated metal salt as claimed.  Liu et al. discloses a method of depositing metal material onto metal powders by means of decomposition of a metal salt precursor [abstract, 0006]; wherein said metal salt precursor can be a hydrated metal salt for metal powders [0025, claim5].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing a hydrated metal salt such as copper acetate hydrate for copper powders as taught by Liu et al.
Alternatively, the examiner notes that all of the claimed limitations are disclosed in the prior art, although not necessarily in a single reference, wherein one of ordinary skill would have reasonably been able to combine the aforementioned features to arrive at the predictable result of an additive manufacturing method as taught by Sachs et al., wherein the salt material is specifically a hydrated metal salt as taught by Liu et al.  See MPEP 2143(I)(A).

Response to Arguments
Applicant's arguments, filed 3/08/2022, regarding the previous rejections have been fully considered but they are not persuasive.
Applicant argues against the combination of Sachs et al. and Chernyshov et al. because Chernyshov et al. is directed to forming coatings on already-formed structures, which is in sharp contrast to joining powders as taught by Sachs et al.  The examiner cannot concur.  It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As explained above, the examiner notes that the reliance upon Chernyshov et al. is merely to demonstrate the obviousness of utilizing a xenon flash lamp as a source of light irradiation.  Cheryshov et al. expressly teaches forming and curing layered material including metal salts, wherein said curing is preferably done by a xenon flash lamps to provide preferred wavelengths of light [abstract, 0010, 0077].  Thus, one of ordinary skill would have been motivated to utilize xenon lamps as a radiation source to provide preferable wavelengths when curing metal salt powder layers.  
Absent concrete evidence or reasoning to the contrary, it is not apparent to the examiner as to why the mere disclosure of forming coatings by Cheryshov et al. renders the aforementioned combination improper.  The examiner further notes that 3D printing is generally directed for formation and bonding/curing of powder layers (ie. coatings) on a subsequent and prior layers, which is related to both Sachs et al. and Cheryshov et al.
Applicant further argues that the disclosure of Cheryshov et al. requires a photoinitiator which is not present in Sachs et al. such that there is no reasonable expectation of success in combining Sachs et al. with Cheryshov et al.  In response, it is noted that Sachs et al. does not teach away from or omit a photoinitiator element.  Thus, it is unclear to the examiner as to what point applicant is trying to make.  If applicant is of the position that the prior art of Sachs et al. and Cheryshov et al. are non-analogous, the examiner cannot concur as both Sachs et al. and Cheryshov et al. are directed to joining of powders to form layered material by means of light irradiation (laser and xenon lamp, respectively).

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734